DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is based on the Request for Continued Examination dated November 24, 2021, and the agreement reached by both parties during the telephonic interview with Applicant's representative, Attorney Henry Shikani (Reg. No. 74,972) on December 14, 2021.

Claims 1-19 are presented for prosecution and are allowed via the following Examiner’s Amendment.

EXAMINER’S AMENDMENT
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this Examiner’s amendment was given in a telephone interview with Attorney Henry Shikani (Reg. No. 74,972) on December 14, 2021.

The application has been amended as follows:
IN THE CLAIMS:
Please amend claims 1-3, 4, 5, 7, 10-13, 14, 16, and 19, as follows:

1. (Currently Amended) A processor implemented method for verification of a source code, comprising: 
	receiving a source code encoded with one or more specifications to be verified, via one or more hardware processors; 
	performing, via the one or more hardware processors, static analysis of the source code to identify one or more program features of the source code, the one or more program features comprising at least one of multiple return paths, loops with an unstructured control flow, loops with arrays, loops with inputs of discrete values and numerical loops; 
	performing a structural analysis of a plurality of loops and an interval analysis of input values read in the plurality of loops to determine a predefined order of a plurality of verification techniques to verify the source code based on the plurality of loops and a program control flow; 
	applying the plurality of verification techniques associated with the one or more program features to the source code for the verification, via the one or more hardware processors, wherein the source code comprises the loops with inputs of discrete values and numerical loops, wherein each verification technique of the plurality of verification techniques is applied for a predetermined period of time and in the predefined order, wherein a verification technique from the plurality of verification techniques for verification of the source code comprising the loops with inputs of discrete values comprises an explicit state model checking technique and loop invariant generation techniques and the loop invariant generation techniques result in loop abstraction s uses fuzz testing and program syntax analysis to guess and check of the loop invariant generation techniques is a counter-example guided loop abstraction refinement (CEGLAR) technique that havocs output variables of each loop subject to application of the another of the loop invariant generation techniques and applies induction to each loop subject to application of the another of the loop invariant generation techniques containing user properties to generate an abstracted loop; and AMENDMENT AND RESPONSE UNDER 37 C.F.R § 1.116Page 3 Serial Number: 16/814,460 Filing Date: March 10, 2020 Title: SYSTEM AND METHOD FOR SOFTWARE VERIFICATION 
	displaying a verification result as one of a verification successful (S) when the one or more specifications hold for all program executions, a verification failure (F) when any one or more of the specifications is not verified or the verification technique run out of time or memory.

2. (Currently Amended) The method of claim 1, further comprising selecting a plurality of default verification techniques upon elapse of a respective predetermined period of time to verify [[the]]a corresponding property by the plurality of verification techniques.

3. (Currently Amended) The method of claim 1, wherein the source code comprises the multiple return paths, wherein the plurality of verification techniques comprises one or more inter procedural verification techniques for the verification of the source code with the multiple return paths, the one or more inter procedural verification techniques [[comprises]]comprising the interval analysis followed by bounded model checking, wherein when the source code is not verified with the [[status]]verification result as unknown (U), then a next verification technique in the predefined order is determined.

4. (Currently Amended) The method of claim 1, wherein a verification technique, from the plurality of verification techniques, for verification of the source code having the one or more loops with the unstructured control flow comprises random testing.

5. (Currently Amended) The method of claim 1, wherein [[the]] a verification technique, from the plurality of verification techniques, for verification of the source code comprising the loops with arrays comprises a plurality of array abstraction techniques, wherein the plurality of array abstraction techniques comprises array pruning followed by loop shrinking, wherein the specification is verified with respect to a subset of array elements in the source code or the specification is verified with respect to loop iterations verification result as unknown (U), then a default verification technique is applied on the source code.

7. (Currently Amended) The method of claim 2, wherein the plurality of default verification techniques comprises carrying out an execution sequence comprising interval analysis including a k-path interval analysis invoked twice, first with k=1 aiming at bounded model checking (BMC) in which each loop is replaced by an abstract loop of known the BMC to the source code with bounds produced by the interval analysis to show absence of errors, loop summarization to analyze interleaving of unique paths within [[the]]a respective loop to produce respective loop to find errors or proofs, the bounded model checking is applied when the loop summarization is inconclusive and generates the unknown (U) verification result and performs a heuristic search for bounds that calls the BMC multiple times asserting if all loops in the source code is unwound 

10. (Currently Amended) A system for verification of a source code comprising: 
	at least one memory; and 
	one or more hardware processors, the at least one memory coupled to the one or more hardware processors wherein the one or more hardware processors are capable of executing programmed instructions stored in the at least one memory to: 
	receive a source code encoded with one or more specifications to be verified; 
	perform static analysis of the source code to identify one or more program features of the source code, the one or more program features comprising at least one of multiple return paths, loops with an unstructured control flow, loops with arrays, loops with inputs of discrete values and numerical loops; 
	perform a structural analysis of a plurality of loops and an interval analysis of input values read in the plurality of loops to determine a predefined order of a plurality of verification techniques to verify the source code based on the plurality of loops and a program control flow;
	apply the plurality of verification techniques associated with the one or more program features to the source code for the verification, wherein the source code comprises the loops with inputs of discrete values and numerical loops, wherein each verification technique of the plurality of verification techniques is applied for a predetermined period of time and in the the source code comprising the loops with inputs of discrete values comprises an explicit state model checking technique and loop invariant generation techniques and the loop invariant generation techniques result in  abstraction, wherein when the explicit state model checking technique cannot scale, two loop invariant generation techniques are applied simultaneously, wherein one of the loop invariant generation techniques uses fuzz testing and program syntax analysis to guess and check candidate loop invariants, and another of the loop invariant generation techniques is a counter-example guided loop abstraction refinement (CEGLAR) technique that havocs output variables of each loop subject to application of the another of the loop invariant generation techniques and applies induction to each loop subject to application of the another of the loop invariant generation techniques containing user properties to generate an abstracted loop; and 
	display a verification result as one of a verification successful (S) when the one or more specifications hold for all program executions, a verification failure (F) when anyone or more of the specifications is not verified or the verification technique run out of time or memory.

11. (Currently Amended) The system of claim 10, wherein the one or more hardware processors are capable of executing programmed instructions to select a plurality of default verification techniques upon elapse of a respective predetermined period of time to verify [[the]]a corresponding property by the plurality of verification techniques.

wherein the source code comprises the multiple return paths, wherein the plurality of verification techniques comprises one or more inter procedural verification techniques for the verification of the source code with the multiple return paths, the one or more inter procedural verification techniques [[comprises]]comprising interval analysis followed by bounded model checking, wherein when the sourceAMENDMENT AND RESPONSE UNDER 37 C.F.R § 1.116Page 6Serial Number: 16/814,460 Filing Date: March 10, 2020Title: SYSTEM AND METHOD FOR SOFTWARE VIERIFIC\I ONcode is not verified with the [[status]]verification result as unknown (U), then a next verification technique in the predefined order is determined.

13. (Currently Amended) The system of claim 10, wherein  a verification technique, from the plurality of verification techniques, for verification of the source code having the one or more loops with the unstructured control flow comprises random testing.

14. (Currently Amended) The system of claim 10, wherein [[the]] a verification technique, from the plurality of verification techniques, for verification of the source code comprising the loops with arrays comprises a plurality of array abstraction techniques, wherein the plurality of array abstraction techniques comprises array pruning followed by loop shrinking, wherein the specification is verified with respect to a subset of array elements in the source code or the specification is verified with respect to loop iterations verification result as unknown (U), then a default verification technique is applied on the source code.

, first with k=l aiming at bounded model checking (BMC) in which each loop is replaced by an abstract loop of known the BMC to the source code with bounds produced by the interval analysis to show absence of errors, loop summarization to analyze interleaving of unique paths within [[the]]a respective loop to produce a disjunctive summarization of the respective loop to find errors or proofs, the bounded model checking is applied when the loop summarization is inconclusive and generates the unknown (U) verification result and performs a heuristic search for bounds that calls BMC multiple times asserting if all loops in the source code is unwound 

19. (Currently Amended) One or more non-transitory machine readable information storage mediums comprising one or more instructions which when executed by one or more hardware processors cause: 
	receiving a source code encoded with one or more specifications to be verified, via one or more hardware processors; 
	performing, via the one or more hardware processors, static analysis of the source code to identify one or more program features of the source code, the one or more program features comprising at least one of multiple return paths, loops with an unstructured control flow, loops with arrays, loops with inputs of discrete values and numerical loops; 
	performing a structural analysis of a plurality of loops and an interval analysis of input the plurality of loops to determine a predefined order of a plurality of verification techniques to verify the source code based on the plurality of loops and a program control flow; 
	applying the plurality of verification techniques associated with the one or more program features to the source code for the verification, via the one or more hardware processors, wherein the source code comprises the loops with inputs of discrete values and numerical loops, wherein each verification technique of the plurality of verification techniques is applied for a predetermined period of time and in the predefined order, wherein a verification technique from the plurality of verification techniques for verification of the source code comprising the loops with inputs of discrete values comprises an explicit state model checking technique and loop invariant generation techniques and the loop invariant generation techniques result in loop abstraction s uses fuzz testing and program syntax analysis to guess and check candidate loop invariants, and another of the loop invariant generation techniques is a counter-example guided loop abstraction refinement (CEGLAR) technique that havocs output variables of each loop subject to application of the another of the loop invariant generation techniques and applies induction to each loop subject to application of the another of the loop invariant generation techniques containing user properties to abstract the loop; and 
	displaying a verification result as one of a verification successful (S) when the one or more specifications hold for all program executions, a verification failure (F) when any one or more of the specification is not verified or the verification technique run out of time or memory.

END OF AMENDMENT

Allowable Subject Matter
6.	The following is Examiner’s statement of reasons for allowance: 
	The prior art of record teaches the general concepts of statically analyzing source code using verification techniques and displaying verification results (see Beyer et al. “Strategy Selection for Software Verification Based on Boolean Features: A Simple but Effective Approach”), structural and interval analyses of loops (see Czech et al. “Predicting Ranking of Software Verification Tools”), counter-example guided abstraction (see Ivanic et al. 20060282807), and displaying verification results (see Mordan “Static Verification Result Visualization in the Context of SV-COM”).  However, based on Applicant’s remarks and further search, Examiner has concluded that the specific claim limitations “perform a structural analysis of a plurality of loops and an interval analysis of input values read in the plurality of loops to determine a predefined order of a plurality of verification techniques to verify the source code based on the plurality of loops and a program control flow; apply the plurality of verification techniques associated with the one or more program features to the source code for the verification, wherein the source code comprises the loops with inputs of discrete values and numerical loops, wherein each verification technique of the plurality of verification techniques is applied for a predetermined period of time and in the predefined order, wherein a verification technique from the plurality of verification techniques for verification of the source code comprising the loops with inputs of discrete values comprises an explicit state model checking technique and loop invariant generation techniques and the loop invariant generation techniques in combination with the other recited claim elements, are not found in the prior art of record and would not have been obvious.  	
	Claims 1, 10, and 19 are therefore allowed.  Claims 2-9 and 11-18 are also allowed due to their respective dependence on allowable independent claims 1 and 10.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN DAVID BERMAN whose telephone number is (571)272-7206.  The examiner can normally be reached on M-F, 9-6 Eastern.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEPHEN D BERMAN/Examiner, Art Unit 2192                                                                                                                                                                                                        
/S. SOUGH/SPE, Art Unit 2192